Citation Nr: 1755257	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 5, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to January 1957.  He died in November 2011.  The appellant is the Veteran's surviving spouse and was substituted for the Veteran as the claimant.

The Board of Veterans' Appeals (Board) will not reiterate the procedural history of this matter since it was documented in the April 2015 Board decision.  In that decision, the Board granted service connection for depression and remanded the issue of entitlement to a TDIU for adjudication.  As a result of the Board's order, in an April 2015 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas assigned a 50 percent rating for depression and granted a TDIU, both effective February 5, 2010.  The grant of a TDIU satisfied the previous appeal regarding entitlement to a TDIU.  However, the appellant appealed the April 2015 rating decision as it pertains to the effective date for a TDIU.

In July 2017, the appellant appeared via videoconference equipment and testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant seeks an effective date for TDIU prior to February 5, 2010.  The Veteran's application for a TDIU indicates that he became unable to work as of April 15, 2009 due to his service-connected hearing loss and tinnitus.  Generally, for an award of a TDIU, the evidence must show that a veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities without consideration of age and/or non-service-connected disabilities.  For consideration of a TDIU on a schedular basis, the Veteran's disability rating must be 60 percent or more if there is only one service-connected disability or, if unemployability is due to two or more service-connected disabilities, at least one must be rated 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16; 4.19 (2017).

In this case, prior to February 5, 2010, the Veteran was service-connected for bilateral hearing loss, rated 40 percent disabling, and tinnitus, rated 10 percent disabling.  His combined disability rating was 50 percent; therefore, he did not meet the schedular criteria for a TDIU.  However, the Veteran's former supervisor indicated that his employment was terminated due to his hearing difficulties, which rendered him unable to perform the tasks of a tax preparer.  See Letter from B.W., dated January 2012.  Given the evidence that he was unable to perform his job duties prior to February 5, 2010 due to service-connected disabilities, the Board finds that this matter should be referred to the Director of the Compensation and Pension Service for consideration of an extraschedular TDIU.  38 C.F.R. § 4.16(b).






	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the issue of entitlement to a TDIU prior to February 5, 2010 to VA's Director, Compensation Service, for extraschedular consideration.

2. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




